




Exhibit 10.8


PIXELWORKS, INC.
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD
1.    General. These Terms and Conditions of Restricted Stock Unit Award (these
“Terms”) apply to a particular award (“Award”) of restricted stock units
(“Restricted Stock Units”) if referenced in the Notice of Grant of Restricted
Stock Units (“Grant Notice”) corresponding to that particular Award. The
recipient of the Award identified in the Grant Notice is referred to as the
“Grantee.” The effective date of grant of the Award as set forth in the Grant
Notice is referred to as the “Award Date.” The Award was granted under and
subject to the Company’s Amended and Restated 2006 Stock Incentive Plan (the
“Plan”). Capitalized terms are defined in the Plan if not defined herein. The
Award has been granted to the Grantee in addition to, and not in lieu of, any
other form of compensation otherwise payable or to be paid to the Grantee. The
Grant Notice and these Terms are collectively referred to as the “Award
Agreement” applicable to the Award.
2.    Restricted Stock Units. As used herein, the term “restricted stock unit”
shall mean a non-voting unit of measurement which is deemed for bookkeeping
purposes to be equivalent to one outstanding share of the Company’s Common Stock
(subject to adjustment as provided in Section 11.1 of the Plan) solely for
purposes of the Plan and these Terms. The Restricted Stock Units shall be used
solely as a device for the determination of the payment to eventually be made to
the Grantee if such Restricted Stock Units vest pursuant to the terms hereof.
The Restricted Stock Units shall not be treated as property or as a trust fund
of any kind.
3.    Vesting. The Award shall vest in percentage installments of the aggregate
number of Restricted Stock Units subject to the Award as set forth on the Grant
Notice. The Administrator reserves the right to accelerate the vesting of the
Restricted Stock Units in such circumstances as it, in its sole discretion,
deems appropriate and any such acceleration shall be effective only when set
forth in a written instrument executed by an officer of the Company.
4.    Continuance of Employment.
(a)    The vesting schedule requires Continuous Status as an Employee or
Consultant through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Award Agreement. Employment or service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 7 below
or under the Plan.
(b)    Nothing contained in this Award Agreement or the Plan constitutes an
employment or service commitment by the Company or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Company or any of its
Subsidiaries, interferes in any way with the right of the Company or any of its
Subsidiaries at any time to terminate such employment or services, or affects
the right of the Company or any of its Subsidiaries to increase or decrease the
Grantee’s other compensation or benefits. Nothing in this paragraph, however, is
intended to adversely affect any independent contractual right of the Grantee
without his or her consent thereto.
5.    Limitations on Rights Associated with Restricted Stock Units. The Grantee
shall have no rights as a shareholder of the Company, no dividend rights and no
voting rights, with respect to the Restricted Stock Units and any shares of
Common Stock underlying or issuable in respect of such Restricted Stock Units.
Except as set forth in Section 11.1 of the Plan, no adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of the Common Stock underlying the Restricted Stock Units.
6.    Restrictions on Transfer. Neither the Restricted Stock Units (whether
vested or unvested), nor any interest therein, amount payable in respect
thereof, or right to receive shares of Common Stock there under may be sold,
assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily. The transfer restrictions in
the preceding sentence shall not apply to (a) transfers to the Company, or
(b) transfers by will or the laws of descent and distribution.






--------------------------------------------------------------------------------




7.    Timing and Manner of Payment of Restricted Stock Units; Required Sale of
Shares.


(a)    For each Restricted Stock Unit subject to the Award that vests pursuant
to the terms hereof, the Company shall issue in the name of the Grantee one
share of Common Stock (subject to adjustment as provided in Section 11.1 of the
Plan) by entering such share in book entry form. Subject to the following
provisions of this Section 7, the issuance of shares of Common Stock in the name
of the Grantee in respect of a vested Restricted Stock Unit shall be made on or
as soon as administratively practical following the vesting date of such
Restricted Stock Unit pursuant to the terms hereof and in all events not thirty
(30) days following the applicable vesting date.
(b)    The Grantee’s acceptance of this Award Agreement constitutes the
Grantee’s instruction and authorization to the Company and any brokerage firm
determined acceptable to the Company for such purpose to sell on the Grantee’s
behalf, upon the vesting of any Restricted Stock Units, as promptly as is
reasonably practicable, all shares issued to the Grantee in connection with the
vesting of such Restricted Stock Units. The portion of the proceeds from such
sale that exceeds the Grantee’s tax withholding obligations (as described in
Section 10 hereof) will be disbursed to the Grantee as soon as administratively
practicable. The Grantee will be responsible for all brokers’ fees and other
costs of sale, which fees and costs will be deducted from the proceeds of the
foregoing sale of shares, and by accepting this Award Agreement the Grantee
agrees to indemnify and hold the Company and any brokerage firm selling such
shares harmless from any losses, costs, damages, or expenses relating to any
such sale. By accepting this Award Agreement the Grantee acknowledges that the
Company or its designee is under no obligation to arrange for the sale of shares
hereunder at any particular price.
(c)    The Company’s obligation to issue shares of Common Stock or otherwise
make payment with respect to vested Restricted Stock Units is subject to the
condition precedent that the Grantee or other person entitled under the Plan to
receive any payment with respect to the vested Restricted Stock Units deliver to
the Company any representations or other documents or assurances required
pursuant to Section 14 of the Plan.
(d)    The Grantee shall have no further rights with respect to any Restricted
Stock Units that are paid or that terminate pursuant to Section 8.
8.    Effect of Termination of Employment or Services. If the Grantee’s
Continuous Status as an Employee or Consultant terminates (the last day of the
Grantee’s Continuous Status as an Employee or Consultant is referred to as the
Grantee’s “Severance Date”), the Grantee’s Restricted Stock Units shall
terminate to the extent such Restricted Stock Units have not become vested
pursuant to Section 3 hereof or Section 11 of the Plan upon or prior to the
Severance Date (regardless of the reason for such termination of Continuous
Status as an Employee or Consultant, whether with or without cause, voluntarily
or involuntarily, or due to death or Disability). If any unvested Restricted
Stock Units are terminated hereunder, such Restricted Stock Units shall
automatically terminate and be cancelled as of the Severance Date without
payment of any additional consideration by the Company and without any other
action by the Grantee, or the Grantee’s beneficiary or personal representative,
as the case may be.
9.    Adjustments Upon Specified Events. The number of Restricted Stock Units
then outstanding and the number and kind of securities that may be issued in
respect of the Award are subject to adjustment upon the occurrence of certain
events relating to the Company’s stock pursuant to Section 11.1 of the Plan.
10.    Tax Withholding. The Company shall reasonably determine the amount of any
federal, state, local or other income, employment, or other taxes which the
Company or any of its Subsidiaries may reasonably be obligated to withhold with
respect to the grant, vesting, settlement or other event with respect to the
Restricted Stock Units. Withholding shall be effected by the Company withholding
from the proceeds resulting from the sale described in Section 7(b) hereof, an
amount that the Company determines to be sufficient to satisfy the applicable
tax withholding obligations. Notwithstanding anything herein to the contrary,
Grantee will be solely responsible for payment of any tax withholding
obligations in connection with the Award. In the event that the proceeds from
the sale described in Section 7(b) hereof are not sufficient to cover all such
tax withholding obligations, the Company (or any of its Subsidiaries last
employing the Grantee) shall be entitled to require a cash payment by or on
behalf of the Grantee and/or to deduct from other compensation payable to the
Grantee any sums required to be withheld.
    




--------------------------------------------------------------------------------




11.    Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Grantee at the Grantee’s last address
reflected on the Company’s payroll records. Any notice shall be delivered in
person or shall be enclosed in a properly sealed envelope, addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by or provides services
to the Company or a Subsidiary, shall be deemed to have been duly given five
business days after the date mailed in accordance with the foregoing provisions
of this Section 11.
12.    Plan. The Award and all rights of the Grantee under this Award Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Grantee agrees to be bound by the terms of
the Plan and this Award Agreement. The Grantee acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Award Agreement.
Unless otherwise expressly provided in other sections of this Award Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not (and shall not be deemed to) create any rights in the
Grantee unless such rights are expressly set forth herein or are otherwise in
the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
date hereof.
13.    Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan may be amended pursuant to Section 13 of the Plan. This Award
Agreement may be amended by the Board from time to time. Any such amendment must
be in writing and signed by the Company. Any such amendment that materially and
adversely affects the Grantee’s rights under this Award Agreement requires the
consent of the Grantee in order to be effective with respect to the Award. The
Company may, however, unilaterally waive any provision hereof in writing to the
extent such waiver does not adversely affect the interests of the Grantee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.
14.    Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
15.    Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
16.    Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Oregon without regard
to conflict of law principles thereunder.
17.    Construction. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code. The
Agreement shall be construed and interpreted consistent with that intent.






--------------------------------------------------------------------------------








PIXELWORKS, INC.
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD*
1.    General. These Terms and Conditions of Restricted Stock Unit Award (these
“Terms” apply to a particular award (“Award”) of restricted stock units
(“Restricted Stock Units”) if referenced in the Notice of Grant of Restricted
Stock Units (“Grant Notice”) corresponding to that particular Award. The
recipient of the Award identified in the Grant Notice is referred to as the
“Grantee.” The effective date of grant of the Award as set forth in the Grant
Notice is referred to as the “Award Date.” The Award was granted under and
subject to the Company’s Amended and Restated 2006 Stock Incentive Plan (the
“Plan”). Capitalized terms are defined in the Plan if not defined herein. The
Award has been granted to the Grantee in addition to, and not in lieu of, any
other form of compensation otherwise payable or to be paid to the Grantee. The
Grant Notice and these Terms are collectively referred to as the “Award
Agreement” applicable to the Award.
2.    Restricted Stock Units. As used herein, the term “restricted stock unit”
shall mean a non-voting unit of measurement which is deemed for bookkeeping
purposes to be equivalent to one outstanding share of the Company’s Common Stock
(subject to adjustment as provided in Section 11.1 of the Plan) solely for
purposes of the Plan and these Terms. The Restricted Stock Units shall be used
solely as a device for the determination of the payment to eventually be made to
the Grantee if such Restricted Stock Units vest pursuant to the terms hereof.
The Restricted Stock Units shall not be treated as property or as a trust fund
of any kind.
3.    Vesting. The Award shall vest in percentage installments of the aggregate
number of Restricted Stock Units subject to the Award as set forth on the Grant
Notice. The Administrator reserves the right to accelerate the vesting of the
Restricted Stock Units in such circumstances as it, in its sole discretion,
deems appropriate and any such acceleration shall be effective only when set
forth in a written instrument executed by an officer of the Company.
4.    Continuance of Employment.
(a)     The vesting schedule requires Continuous Status as an Employee or
Consultant through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Award Agreement. Employment or service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 7 below
or under the Plan.
(b)    Nothing contained in this Award Agreement or the Plan constitutes an
employment or service commitment by the Company or any of its Subsidiaries,
affects the Grantee’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Company or any of its
Subsidiaries, interferes in any way with the right of the Company or any of its
Subsidiaries at any time to terminate such employment or services, or affects
the right of the Company or any of its Subsidiaries to increase or decrease the
Grantee’s other compensation or benefits. Nothing in this paragraph, however, is
intended to adversely affect any independent contractual right of the Grantee
without his or her consent thereto.














*As amended August 2014.    




--------------------------------------------------------------------------------




5.    Limitations on Rights Associated with Restricted Stock Units. The Grantee
shall have no rights as a shareholder of the Company, no dividend rights and no
voting rights, with respect to the Restricted Stock Units and any shares of
Common Stock underlying or issuable in respect of such Restricted Stock Units.
Except as set forth in Section 11.1 of the Plan, no adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of the Common Stock underlying the Restricted Stock Units.
6.     Restrictions on Transfer. Neither the Restricted Stock Units (whether
vested or unvested), nor any interest therein, amount payable in respect
thereof, or right to receive shares of Common Stock there under may be sold,
assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily. The transfer restrictions in
the preceding sentence shall not apply to (a) transfers to the Company, or
(b) transfers by will or the laws of descent and distribution.
7.    Timing and Manner of Payment of Restricted Stock Units; Required Sale of
Shares.
(a)    For each Restricted Stock Unit subject to the Award that vests pursuant
to the terms hereof, the Company shall issue in the name of the Grantee one
share of Common Stock (subject to adjustment as provided in Section 11.1 of the
Plan) by entering such share in book entry form. The issuance of shares of
Common Stock in the name of the Grantee in respect of a vested Restricted Stock
Unit shall be made on or as soon as administratively practical following the
vesting date of such Restricted Stock Unit pursuant to the terms hereof and in
all events not thirty (30) days following the applicable vesting date.
(b)    The Company shall not deliver any shares of Common Stock in respect of
any vested Restricted Stock Units unless and until the Grantee has made
arrangements satisfactory to the Company to satisfy applicable tax withholding
obligations (as described in Section 10 hereof), subject to compliance with
Section 409A of the Internal Revenue Code.
(c)    To the extent that the Grant Notice indicates that this Award will be
subject to “same-day sale” treatment (meaning that shares will be sold on
Grantee’s behalf on the vesting date(s) set forth in the Grant Notice), the
Grantee’s acceptance of this Award Agreement constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf, upon
the vesting of any Restricted Stock Units, as promptly as is reasonably
practicable, all or a portion of the shares issued to the Grantee in connection
with the vesting of such Restricted Stock Units. The portion of the proceeds
from such sale that exceeds the Grantee’s tax withholding obligations (as
described in Section 10 hereof) will be disbursed to the Grantee as soon as
administratively practicable. The Grantee will be responsible for all brokers’
fees and other costs of sale, which fees and costs will be deducted from the
proceeds of the foregoing sale of shares, and by accepting this Award Agreement
the Grantee agrees to indemnify and hold the Company and any brokerage firm
selling such shares harmless from any losses, costs, damages, or expenses
relating to any such sale. By accepting this Award Agreement the Grantee
acknowledges that the Company or its designee is under no obligation to arrange
for the sale of shares hereunder at any particular price.
(d)    The Company’s obligation to issue shares of Common Stock or otherwise
make payment with respect to vested Restricted Stock Units is subject to the
condition precedent that the Grantee or other person entitled under the Plan to
receive any payment with respect to the vested Restricted Stock Units deliver to
the Company any representations or other documents or assurances required
pursuant to Section 14 of the Plan.
(e)    Notwithstanding the foregoing, the settlement of each vested RSU will be
deferred to the first permissible trading day for the Shares, if later than the
date on which the RSU would otherwise be settled. Notwithstanding the foregoing,
in no event will the RSU be settled later than March 15 of the calendar year
immediately following the calendar year in which the RSU becomes vested for
purposes of Section 409A of the Internal Revenue Code (the “Section 409A
Deadline”).
“Permissible trading day” means a day that satisfies all of the following
requirements: (a) the exchange on which the Shares are traded is open for
trading on that day (“Trading Day”); (b) Grantee is permitted to sell Shares on
that day without incurring liability under section 16(b) of the Securities
Exchange Act of 1934 (“Exchange Act”), (c) either (i) Grantee is not in
possession of material non-public information that would make it illegal for
Grantee to sell Shares on that day under Rule 10b-5 under the Exchange Act or
(ii) Rule 10b5-1 under the Exchange Act would apply to the sale; (d) Grantee is
permitted to sell Shares on that day under such written insider trading policy
as may have been adopted by the Company; and (e) Grantee is not prohibited from
selling Shares on that day by a written agreement between Grantee and the
Company or a third party.




--------------------------------------------------------------------------------




If the settlement of an RSU would otherwise be deferred beyond March 15, but the
RSU is required to be settled on or before March 15 by reason of the Section
409A Deadline described above, the RSU will be settled on the first Trading Day
prior to March 15, and Grantee’s withholding tax obligation will be satisfied
from the proceeds of a mandatory sale of RSU Shares on such Trading Day, which
sale shall be arranged by the Company on Grantee’s behalf and is hereby
authorized by Grantee, unless such sale of Shares would cause Grantee to  incur
liability under section 16(b) of the Exchange Act, or would be prohibited by a
written agreement between Grantee and the Company or a third party.  The
foregoing mandatory sale provision shall be binding and irrevocable, and neither
the Company nor Grantee shall have any discretion as to the timing and
occurrence of such sale.
(f)    Notwithstanding anything to the contrary herein, including Section 7(e)
hereof, (i) the Company shall not be obligated to issue any shares of Common
Stock during any period when the Company determines that the issuance of shares
hereunder would violate any federal, state or other applicable laws and/or may
issue shares subject to any restrictive legend that, as determined by the
Company’s counsel, is necessary to comply with securities or other regulatory
requirements, and (ii) the date on which shares are issued or credited to the
Grantee may include a delay to provide the Company such time as it determines
appropriate to calculate and address tax withholding obligations and to address
other administrative matters, subject to compliance with Section 409A of the
Internal Revenue Code.
(g)    The Grantee shall have no further rights with respect to any Restricted
Stock Units that are paid or that terminate pursuant to Section 8.
8.    Effect of Termination of Employment or Services. If the Grantee’s
Continuous Status as an Employee or Consultant terminates (the last day of the
Grantee’s Continuous Status as an Employee or Consultant is referred to as the
Grantee’s “Severance Date”), the Grantee’s Restricted Stock Units shall
terminate to the extent such Restricted Stock Units have not become vested
pursuant to Section 3 hereof or Section 11 of the Plan upon or prior to the
Severance Date (regardless of the reason for such termination of Continuous
Status as an Employee or Consultant, whether with or without cause, voluntarily
or involuntarily, or due to death or Disability). If any unvested Restricted
Stock Units are terminated hereunder, such Restricted Stock Units shall
automatically terminate and be cancelled as of the Severance Date without
payment of any additional consideration by the Company and without any other
action by the Grantee, or the Grantee’s beneficiary or personal representative,
as the case may be.
9.    Adjustments Upon Specified Events. The number of Restricted Stock Units
then outstanding and the number and kind of securities that may be issued in
respect of the Award are subject to adjustment upon the occurrence of certain
events relating to the Company’s stock pursuant to Section 11.1 of the Plan.
10.    Tax Withholding. The Company shall reasonably determine the amount of any
federal, state, local or other income, employment, or other taxes which the
Company or any of its Subsidiaries may reasonably be obligated to withhold with
respect to the grant, vesting, settlement or other event with respect to the
Restricted Stock Units. To the extent that the Grant Notice indicates that this
Award will be subject to “same-day sale” treatment, withholding shall be
effected by the Company withholding from the proceeds resulting from the sale
described in Section 7(b) hereof, an amount that the Company determines to be
sufficient to satisfy the applicable tax withholding obligations. To the extent
the Grant Notice Indicates that this Award will be subject to “net settlement”
(meaning that shares will be withheld to cover withholding taxes), unless the
Grantee pays the tax withholding obligations to the Company by cash or check (in
a manner specified by the Company) in connection with the issuance of the Common
Stock, withholding shall be effected by withholding shares of Common Stock
issuable in connection with the vesting of the Restricted Stock Units (provided
that shares of Common Stock shall be withheld only to the extent that such
withholding will not result in adverse accounting treatment for the Company).
Notwithstanding anything herein to the contrary, Grantee will be solely
responsible for payment of any tax withholding obligations in connection with
the Award. The Grantee acknowledges that the Company (or any of its Subsidiaries
last employing the Grantee) shall be entitled to require a cash payment by or on
behalf of the Grantee in the manner specified by the Company and/or to deduct
from other compensation payable to the Grantee (including, without limitation,
future cash wages) any sums required to be withheld.
    




--------------------------------------------------------------------------------




11.    Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Grantee at the Grantee’s last address
reflected on the Company’s payroll records. Any notice shall be delivered in
person or shall be enclosed in a properly sealed envelope, addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by or provides services
to the Company or a Subsidiary, shall be deemed to have been duly given five
business days after the date mailed in accordance with the foregoing provisions
of this Section 11.
12.    Plan. The Award and all rights of the Grantee under this Award Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Grantee agrees to be bound by the terms of
the Plan and this Award Agreement. The Grantee acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Award Agreement.
Unless otherwise expressly provided in other sections of this Award Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not (and shall not be deemed to) create any rights in the
Grantee unless such rights are expressly set forth herein or are otherwise in
the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
date hereof.
13.    Limitation of Interest in Shares Subject to the Award. Neither the
Grantee (individually or as a member of a group) nor any beneficiary or other
person claiming under or through the Grantee shall have any right, title,
interest, or privilege in or to any shares of Common Stock allocated or reserved
for the purpose of the Plan or subject to the Grant Notice or these Terms except
as to such shares of Common Stock, if any, as shall have been issued to such
person upon vesting of the Restricted Stock Units. Nothing in the Plan, in the
Grant Notice, these Terms and any other instrument executed pursuant to the Plan
shall confer upon the Grantee any right to continue in the Company’s employ or
service nor limit in any way the Company's right to terminate the Grantee’s
employment at any time for any reason.
14.    Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan may be amended pursuant to Section 13 of the Plan. This Award
Agreement may be amended by the Board from time to time. Any such amendment must
be in writing and signed by the Company. Any such amendment that materially and
adversely affects the Grantee’s rights under this Award Agreement requires the
consent of the Grantee in order to be effective with respect to the Award. The
Company may, however, unilaterally waive any provision hereof in writing to the
extent such waiver does not adversely affect the interests of the Grantee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.
15.    Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
16.    Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
17.    Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Oregon without regard
to conflict of law principles thereunder.
18.    Electronic Delivery. By executing the Grant Notice in the manner
specified by the Company, the Grantee hereby consents to the delivery of
information (including, without limitation, information required to be delivered
to the Grantee pursuant to applicable securities laws) regarding the Company and
the Subsidiaries, the Plan, and the Restricted Stock Units via Company web site
or other electronic delivery.
19.    Construction. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code. The
Agreement shall be construed and interpreted consistent with that intent.




